Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Marcus Mickney on 7/18/2022.
The application has been amended as follows: 
--Claim 1 -- A scroll compressor comprising: 
a scroll compression element including a movable scroll; 
a drive shaft configured to allow the movable scroll to rotate; 
a boss portion connected to a back surface of the movable scroll, the boss portion being configured to rotatably support an upper end portion of the drive shaft, and the upper end of the drive shaft being configured as an eccentric shaft portion; and 
a sliding bearing provided between the boss portion and the eccentric shaft portion, 
an axially central portion of the boss portion being more rigid than a connection portion of the boss portion connected to the movable scroll, 
the boss portion being shaped so that the axially central portion projects further outward than the connection portion and a distal end portion.
--Claim 2 -- The scroll compressor of claim 1, wherein the axially central portion of the boss portion is more rigid than a distal end portion of the boss portion.
--Claim 3 -- The scroll compressor of claim 1, wherein the axially central portion of the boss portion is thicker than the connection portion of the boss portion.
--Claim 4 -- The scroll compressor of claim 2, wherein the axially central portion of the boss portion is thicker than the connection portion of the boss portion.
--Claim 5 -- The scroll compressor of claim 1, wherein the axially central portion of the boss portion has Page 2 of 8Appl. No. 17/531,139 Amendment dated July 5, 2022 Reply to Office Action of April 15, 2022 
an inner portion made of a first material. and the connection portion of the boss portion is made of the first material, and 
outer portion made of a second material that is more rigid than the first material.
--Claim 6 -- The scroll compressor of claim 2, wherein 
the axially central portion of the boss portion has 
an inner portion made of a first material. and the connection portion of the boss portion is made of the first material. and 
an outer portion made of a second material that is more rigid than the first material.
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “a scroll compressor comprising a boss portion connected to a back surface of the movable scroll, the boss portion including an axially central portion projects outward from a connection portion and a distal end portion of the boss portion, so the axially central portion being more rigid than the connection portion of the boss portion." as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 10,634,140 to Kuwahara.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410. The examiner can normally be reached Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        7/18/2022